80 So.3d 1083 (2012)
Alexander Lamar PRINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5058.
District Court of Appeal of Florida, First District.
February 17, 2012.
Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
WOLF, J.
Appellant seeks review of his convictions for failure to report a change of residence as required by section 943.0435, Florida Statutes (2010), alleging the trial court erred in denying his motion for judgment of acquittal. We agree and reverse because the only evidence of guilt was prior inconsistent statements given by appellant's fiancé. Prior inconsistent statements may not provide the sole evidence of guilt. See Aime v. State, 4 So.3d 57, 60 (Fla. 4th DCA 2009) (citations omitted) ("While the law allows the admission of some prior inconsistent statements as substantive evidence, those statements cannot be the sole evidence of guilt and must comport with section 90.801(2)(a), Florida Statutes (2007)."). As such, the trial court erred in denying the motion for judgment *1084 of acquittal, and we reverse for vacation of appellant's convictions.
REVERSED.
PADOVANO and MARSTILLER, JJ., concur.